DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30, 31, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 30 and 36 require that “a field of the HPB read command comprises […] entry information.”  However, the claim also describes “when a time difference between a first time point […] and a second time point at which the HPB read command is received […] is shorter than a first reference time and when reception of the entry information is not completed.”  It is unclear how the HPB read command, which includes the entry information, can be received while reception of the entry information is not.  For at least these reasons, a search is precluded for this claim.

Claim 31 requires that “a field of the HPB read command comprises […] entry information.”  (see Independent Claim 21) However, the claim also describes “when a time difference between a first time point […] and a second time point at which the HPB read command is received […] is longer than a first reference time, data is pre-read based on the entry information before the HPB read command is received.” It is unclear how the entry information can be used to pre-read data when the HPB read command, which includes the entry information, has not been received.  For at least these reasons, a search is precluded for this claim.

Allowable Subject Matter
Claims 21-29 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art describes receiving plural command relating to a data read request (KIM, e.g., ¶0012,0099, describes using related read and prepare-read commands) and further describes HPB read and prefetch commands (JEDEC, e.g., p165-169 & p197-200). JEDEC details that the READ and PRE-FETCH commands are described as including a GROUP NUMBER (see, e.g., p166:Table 11-11 & p197:Table 11-35) which is described as not being used in the PRE-FETCH command (see, e.g., p198:Table 11-36:Byte 6) and used to define a context in the READ command (see, e.g., p167:3181), but there is no description provided that the GROUP NUMBER is used to associate READ and PRE-FETCH commands.  Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific UFS management details wherein a field of the HPB prefetch command comprises a logical block address information that indicates at least one logical block address for a data read operation, an operation code, a HPB prefetch identification (ID) and a control code and wherein the read ID identifies a relationship between the HPB prefetch command and the HPB read command, as are now included in all the allowed independent claims, in combination with the other elements recited, which are not found or fairly obviated by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137